UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-4461


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

BILLY JOHN MILLS, JR.,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:12-cr-00715-TMC-2)


Submitted:   December 16, 2014                Decided: December 18, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.   David Calhoun Stephens, Assistant
United   States Attorney,  Greenville, South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy John Mills, Jr., pled guilty pursuant to an oral

plea   agreement     to    three    counts       of   conspiracy      to   commit     wire

fraud, in violation of 18 U.S.C. §§ 1343, 1349 (2012).                              Mills

negotiated a Fed. R. Crim. P. 11(c)(1)(C) agreement, in which

the parties stipulated that concurrent sentences of one year and

one day would be appropriate.                The district court accepted the

plea and imposed the stipulated sentences.                       This appeal timely

followed.

            Mills’s       counsel      has       filed     a    brief      pursuant     to

Anders v. California, 386 U.S. 738 (1967), averring that there

are no meritorious appellate issues but citing the validity of

the    guilty   plea       and   the    reasonableness           of     the   sentence.

Although advised of his right to do so, Mills has not filed a

pro se supplemental brief.             The Government has declined to file

a response brief.           Finding no error, we affirm in part and

dismiss in part.

            Where, as here, a defendant has not moved to withdraw

his guilty plea, we review his plea hearing for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

Our    review   of   the    record     confirms          that   the   district      court

complied with the mandates of Rule 11, ensuring that Mills was

competent to plead guilty and that his guilty plea was knowing,



                                             2
voluntary, and supported by an independent basis in fact.                      We

therefore affirm Mills’s convictions.

            Further, we agree with counsel that Mills’s sentence

is not reviewable.        Subject to narrow exceptions, a defendant

who agrees to and receives a particular sentence pursuant to

Rule 11(c)(1)(C) may not appeal that sentence.                   See 18 U.S.C.

§ 3742(a), (c) (2012); United States v. Calderon, 428 F.3d 928,

932 (10th Cir. 2005).          None of the exceptions to this rule apply

here.   Mills’s sentence was less than the applicable statutory

maximum of twenty years’ imprisonment, see 18 U.S.C. § 1343, and

was precisely what he and the Government agreed was appropriate.

Moreover,    the   sentence      was   not   imposed    as   a   result   of    an

incorrect application of the Sentencing Guidelines because it

was based on the parties agreement — not on the district court’s

calculation of the Guidelines.           See United States v. Brown, 653
F.3d 337, 339-40 (4th Cir. 2011); United States v. Cieslowski,

410 F.3d 353, 364 (7th Cir. 2005).               Accordingly, we conclude

that review of Mills’s sentence is precluded by § 3742(c)(1).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                        We

therefore affirm Mills’s conviction and dismiss the appeal as to

his sentence.      This court requires that counsel inform Mills, in

writing,    of   the   right    to   petition   the    Supreme   Court    of   the

United States for further review.               If Mills requests that a

                                        3
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.             Counsel’s motion must

state that a copy thereof was served on Mills.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     4